Title: To George Washington from Colonel Henry Beekman Livingston, 10 February 1778
From: Livingston, Henry Beekman
To: Washington, George

 

Sir
Pike[land] Township [Chester County, Pa.] 10th Feby 1778

The Day after I saw you last I was so unfortunate as to be taken exceedingly ill which has since untill now Incapacitated me from doing any Kind of Business—For the advantage of a Change of Diet and the attendance of my Surgeon who is also Sick in this Neighbourhood I was desirous of retiring here and applied to General Poor for leave who returned me for answer “That he had no Objection to my removal for a few Days on account of my Health But that he had not, the Power of Granting me a Furlough” In Consequence I left Camp thinking to take Your Excellencies Permission in my way But hearing you were with the Committee of Congress determin⟨ed⟩ rather to make my apology next day than to Trouble You upon so Trifling an Occasion But my Complaint encreasing with Great Violence occasioned me to keep my Bed untill Yesterday I am About Seven miles from Camp at Mr Thomass Snyders upon French Creek and Should be much Obliged to Your Excellency for Permission to continue in the Country untill perfectly Recovered as my Surgeon assures me my Disorder is dangerous and very Subject to a Relapse Tho my accomodations are rather worse here than In Camp I am in Great Hopes that a Change of Diet with the Help of a Constitution of which I have reason to Boa⟨st⟩ never having been Sick before in My Life that I shall be enabled to return to my Duty in a few Days. Since I had the Honour to address Your Excellency last on the Subject of raising Corps of Cavaldry I have Considered Your Excellencies Objection Viz: (the want of Arms and accoutrements to Engage upon equal Terms with the Enemy) and must Confess it would take a Great deal more Time to Surmount this Dificulty Than I would wish to Spare from the Next Campaign In Short that it will be impossible to have them Formed and Set for action by that Time during which Space Yo⟨ur⟩ Excellency May possibly find means to Conclude the War with the destruction of our Enemies But Should it promise a longer Continuance I cannot Help Thinking that a Partisan Corps upon the Plan I have recommended Might be compleated and renderd, more Formi⟨da⟩ble (from their Compleat Equipment and the advantag⟨e⟩ they would have from Dicipline) in the Space of one Year than Ten Times the Number of such as are now raised without having had those Advantages And Merely from the Single Circumstance of having Time to Dicipline themselves before they are put upon Duty would not in the Course of a Year disable one Tenth Part of the Number of Horses that are now Lost to the Continent in that Space for want of Attention in the men to their Beasts. The Enclose is an Estimate of the Expence the

Equipment of a Corps Such as I have mentioned to Your Excellency, would be attended with In France, which I obtained from an officer formerly in the French Cavaldy. Tho’ From the Resolves Above mentioned Your Excellency may be disinclined to raise more Cavaldry: Yet from the Same motives which actuated me when I requested the Comd of a Partisan Corps I would wish the Command of a Corps of Infantry for the Same Purpose The Number that Your Excellency thinks Proper to Effect the Ends Proposed will be most Agreable to me. I have the Honour to be Sir with the Greatest Resspect Your Excellencies Most Obt Humble Servt

Henry B: Livingston.

